ITEMID: 001-75287
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DURGUN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr Ali Cemal Zülfikar, a lawyer practising in Elazığ.
The facts of the case, as submitted by the applicants, may be summarised as follows.
Until 1994 the applicants lived in Bilekli village, in the Hozat district in Tunceli province, where they own property. It is to be noted that the title deeds to the property that Polat Ferhat, Mevlit Ceviz and Kemal Durgun used in Bilekli bear their mothers’ and fathers’ names.
In October 1994 security forces forcibly evacuated Bilekli on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Elazığ where they currently live.
On 20 October 1994 Kemal Durgun’s father filed a petition with the District Governor’s office in Hozat and requested redress for the damage he suffered and sought permission to return to their village.
On 1 December 1994 Kemal Durgun’s father filed a petition with the Prime Minister’s office requesting provided with government aid and asking the authorities to expropriate his property.
On 14 January 1995 Kazım Demirkılıç filed a petition with the Ministry of Public Works and Settlement requesting permission to return to his village and compensation for the damage he suffered.
On 20 January 1995 the Governor’s office in Tunceli sent a letter to Kemal Durgun’s father and informed him about the aid supplied by the District Governor’s office in Hozat. They further noted that there was no legal ground for expropriation of property.
On 11 November 2000 Kemal Durgun filed a petition with the District Governor’s office in Hozat requesting redress for the damage he suffered and seeking permission to return to his village.
On 11 and 20 November 2000 the applicants lodged petitions with the Public Prosecutor’s office in Hozat complaining about the burning down of their house by security forces.
On 13 February 2001 the Public Prosecutor sent a letter to the applicants stating that he had issued a decision of non-jurisdiction and had sent the case- files to the Administrative Council in Hozat. The Public Prosecutor further noted that the latter authority had decided not to conduct an investigation into the applicants’ allegations as the perpetrators of the alleged acts could not be identified.
Until 1994 the applicants lived in Halitpınar village, in the Ovacık district in Tunceli province, where they own property. It is to be noted that Kamber and Veli Çelik did not submit any certificate to the Court attesting their ownership of the property in Halitpınar.
In October 1994 security forces forcibly evacuated Halitpınar on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Elazığ where they currently live.
On an unspecified date the applicants lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicants’ allegations as the perpetrators of the alleged acts could not be identified.
On 16 August 1995 and on 2 February 1999 the headman of Halitpınar village, Süleyman Toprak, filed petitions with the President’s office, the General Headquarters of Refah Partisi (Welfare Party), the Prime Minister’s office, the Presidency of the Grand National Assembly of Turkey, the Ministry of Public Works and Settlement, the Governor’s office in Tunceli, the District Governor’s office in Ovacık and the Emergency Regional Governor’s office on behalf of the residents of Halitpınar village and asked the aforementioned authorities to allow the residents to return to their village.
He further requested compensation for the damage they suffered. He received no response.
On 18 February 1998 Cafer Toprak filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 25 June 1998 the District Governor’s office in Ovacık sent the following reply to him:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages...”
On an unspecified date Cemal Toprak, Kamber Çelik and Veli Çelik filed petitions with the District Governor’s office in Ovacık requesting permission to return to their village.
On 10 June 2000 the District Governor’s office in Ovacık sent the following reply to the applicants:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until 1994 the applicants lived in Karaoğlan village, in the Ovacık district in Tunceli province, where they own property. It is to be noted that Ms. Güllü Gülerdoğan did not submit any certificate to the Court attesting her ownership of the property in Karaoğlan.
In October 1994 security forces forcibly evacuated Karaoğlan on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Elazığ where they currently live.
On 27 July 1995 and on 4 August 1995 Hıdır Gülerdoğan filed petitions with the District Agriculture Directorate (İlçe Tarım Müdürlüğü) in Ovacık and the Governor’s office in Tunceli and requested loan for livestock.
On 11 September 1995 Güllü Gülerdoğan and Hıdır Gülerdoğan filed petitions with the Governor’s office in Tunceli requesting permission to return to their village.
On 11 October 1995 the Governor’s office in Tunceli sent the following reply to the applicants:
“Your petition containing a request of permission to return to your village has been considered by the District Governor’s office. You will be informed about the developments by the headman (muhtar) of the village.”
On 18 February 1998 Hıdır Gülerdoğan filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On the same day the District Governor’s office in Ovacık sent the following reply to the applicant:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages...”
On 16 August 1998 and on 2 February 1999 the headman of Karaoğlan village, Düzgün Yıldız, filed petitions with the President’s office, the General Headquarters of Refah Partisi (Welfare Party), the Prime Minister’s office, the Presidency of the Grand National Assembly of Turkey, the Ministry of Public Works and Settlement, the Governor’s office in Tunceli, the District Governor’s office in Ovacık and the Emergency Regional Governor’s office on behalf of the residents of Karaoğlan and requested the aforementioned authorities to allow the residents to return to their village.
He further requested compensation for the damage they suffered. He received no response.
On an unspecified date the applicants filed petitions with District Governor’s office in Ovacık requesting permission to return to their village.
On 10 June 2000 the District Governor’s office in Ovacık sent the following reply to the applicants:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 20 August 2004 the representative of the applicants informed the Court that Mr Fedi Gülerdoğan had died and his heirs, Fındık Gülerdoğan, Cafer Gülerdoğan, Sevgi Canpolat and Serdar Güneş wish to pursue the application.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
